DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11058550. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus much specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8, 9, 11, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aksu (U.S. Patent No. 10357368) in view of Garcia-Bengochea et al. (U.S. Patent No. 8025684).
Aksu discloses an implant (100) for fusing a sacroiliac joint, the implant comprising: a body (Figure 1A) having a proximal end (109), a distal end (opposite 109), and a length disposed therebetween (Figure 1A), the distal end having a rounded nose (as seen in Figure 1A, 1C the distal end has rounded curves into the nose, thus it is a rounded nose); two sides (111a, 111b), the distance between the two sides defining a width of the body (W sub s); two opposing faces (Figure 1B), each face having one or more anti-migration features (108a, 108b), and each face configured for abutting contact with a sacrum or an ilium of the sacroiliac joint; a graft window disposed between each face (Figure 1a, 1c), the graft window (105) providing passage through the body between the two opposing faces, wherein a portion of the body located between the graft window and each of the sides defines a wall (Figure 1a, 1c), and wherein the graft window has a cross-sectional area that is: maximized while not compromising the structural integrity of the spacer (Column 4, Lines 43-45).

Aksu from allograft material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Aksu fails to disclose that the graft window has a cross sectional area that is about 35-40% of a first cross-sectional area of the body and about 60% of an area of each opposing face that makes contact with the sacrum or the ilium. As cited above, the window cross section of Aksu is optimized to promote strength of the implant and maximizing the area of bone growth and thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made construct the graft window of Aksu having a cross sectional area that is about 35-40% of a first cross-sectional area of the body and about 60% of an area of each opposing face that makes contact with the sacrum or the ilium, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, it can be seen in Figure 1A of Aksu, that the graft window (105) is unobstructed by internal or intermediate supports.
Regarding claim 3, the proximal end (109) comprises a taper (Figure 1B) that reduces a second cross-sectional area of the body.

Regarding claim 17, the window (105) provides a curvilinear open passage between the two opposing faces (Figure 1A).
Regarding claims 8, 9, 11, Aksu in view of Garcia-Bengochea et al. fails to disclose that the window is rectilinear. It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the window to provide a rectilinear open passage, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing a forming edge in the heating portion or clamp. In re Dailey and Eilers, 149 USPQ 47 (1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW YANG whose telephone number is (571)272-3472. The examiner can normally be reached 9:00 - 9:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW YANG/           Primary Examiner, Art Unit 3775